Evans, J.
This was a suit upon an open account, brought in the county court, and filed in that court on November 13, 1902. The defendant denied the alleged indebtedness,- and, on an appeal to the superior court from the judgment of the county court, offered an amendment, which was allowed, in which he set up as an additional defense that the plaintiff had extended the maturity of the account until October 1, 1902. Both parties, in the court below and also in this court, treated the time mentioned in the plea as that to which .payment had been extended as though it were a date subsequent to the bringing of the suit, and we have accord*531ingly passed upon the questions raised in the record as to the propriety of allowing this plea to be filed, as appears from the principles enunciated in the headnotes. In point of fact, the special plea alleges that the maturity of the account was extended to October 1, 1902, a date prior to the institution of the suit. If the date named in the plea be the true date to which payment of the account had been extended, the suit was brought after that time. In either event the judgment of the court below was wrong, and the verdict is accordingly set aside and a new trial ordered. Judgment reversed.

All the Justices concur.